DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “the surface of the biochar functional materials” in 3rd line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “rich in oxygen-containing functional groups”. The term “rich” in claim is a relative term which renders the claim indefinite. The term “rich” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites the limitation of “the solid mixture” in 9th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation of “the molten state” in 12th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation of “the carrier pipe” in 14th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation of “the design of mould” in 15th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation of “the required size” in 19th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation of “the biological treatment of swage” in 19th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (CN 10,4448,468).
	Zhong et al. (CN ‘468) discloses a biological carbon-based plastic film material and it preparation method its preparation method and specifically discloses (see specification, paragraphs 0004-0031): The modified biochar 20kg, low density polyethylene 40kg, dispersant 1.5kg and silane coupling agent (KH550)1kg are put into the mixer and heated at 120°c for 20min (biochar, which is pretreated according to step 1 is then blended into thermoplastic resin and stirred evenly. The mass percentage of biochar to thermoplastic resin is 20%-50%). Then the material is transferred to the crusher to be broken into small pieces less than 3cm in size, the temperature is maintained at less than 40°c then the crusher processed materials into a twin screw extruder heated to 180°c, melt plasticizing, extrusion granulation (the solid mixture is melt extruded by a screw extruder. The processing temperature of each section of the screw extruder is 130°c-190°c to ensure that the basic material is fully mixed with biochar in the molten state and can be shaped into particles.). The preparation method of modified biochar is as follows: The mass concentration of 0.5% nitric acid solution is added into the biochar, and the amount of nitric acid solution is 7% of the weight of biochar. After stirring and mixing evenly, the water content is dried to less than 0.2% at 150°c. The preparation method of biochar is as follows: The woody material is cracked for 5 hours at 700°c under anaerobic conditions, cooled, crushed, and passed through a 1000 mesh sieve (it discloses (1) formation of a reserve functional biomass charcoal powder). According to the above disclosed contents, it can be directly and undoubtedly confirmed that in document 1 a preparation method of biological carrier for fixed biomass carbon by thermoplastic resin is essentially disclosed. The difference between the technical scheme of the claim for protection and Zhong et al. (CN ‘468) is as follows: The biomass charcoal functional material powder in step (1) is obtained by grinding, and is prepared for use under the condition of constant weight and drying under the condition of <80°c; Step (2) the thermoplastic resin used is granular; Step (3) the granulation process after extrusion into strips and granular blends are obtained by mechanical cutting.
	Therefore, as to claim 1, Zhong et al. (CN ‘468) disclose a method for the preparation of biofilm carrier with biochar fixed by thermoplastic resin, comprising the following steps:
(1) biochar functional materials is ground to powder, and dried to constant weight at < 80˚C.; the surface of the biochar functional materials is rich in oxygen-containing functional groups, which have the function of redox mediator;
(2) biochar functional materials powder, which is pretreated according to step (1), is blended into thermoplastic resin particles, and stirred evenly; the mass percentage of biochar functional materials powder to thermoplastic resin particles is 20%-50%;
(3) the solid mixture obtained from step (2) is melt extruded into strips by a screw extruder, and mechanically cut to obtain a granular blend; the processing temperature of each section of the screw extruder is 130-190.degree. C. to ensure that the thermoplastic resin is fully mixed with biochar functional materials in the molten state.
Zhong et al. (CN ‘468) discloses the above biomass carbon functional materials are crushed and sifted to form powder reserve. According to the actual biomass types the technical personnel in this field choose the grinding method to obtain the above powder and store it in the appropriate conditions for the conventional technical means. Granular is a common form of thermoplastic material, the choice of thermoplastic resin particles is a conventional technical means, however, the extruded mechanical cutting is a common granulation method in this field and it is a conventional technical means for technicians in this field to choose and granulate the strips by mechanical cutting.
For steps (4) - (5), the technical personnel according to actual biomass carrier in the field of applications select the required model of product form and select the appropriate processing process, pipe products are common forms and use of extrusion process for forming of tubing in the field of technical personnel are very familiar with, and if the need to reduce its share of resin, can use it as a masterbatch, further with thermoplastic resin compound, therefore, the field technical personnel after get the granular blend further setup steps (4) and (5): after the granular blend prepared in step (3) is mechanically stirred evenly with the thermoplastic resin particles, it is added to the screw extruder for co-mixing and extrusion and the carrier pipes of different shapes are obtained according to the design of the mold head. According to the requirements, the mass ratio of biomass carbon in granular blends to the total mass ratio of thermoplastic resin particles is set to be less than 20%. And the carrier pipe prepared in step (4) is mechanically cut and the biological carrier is obtained by cutting according to the required size.
Therefore, as to claim 1, Zhong et al. (CN ‘468) discloses according to step (4), the granular blend prepared in step (3) and the thermoplastic resin particles are mechanically stirred evenly, and then added to the screw extruder for co-mixing and extrusion; the ratio of biochar functional materials mass to the total mass of thermoplastic resin particles in granular blends is less than 20%;
Zhong et al. (CN ‘468) further disclose as to step (5), the carrier pipes prepared in step (4) are cut mechanically and the biological carriers are obtained according to the required size, the biological carriers are used in the biological treatment of sewage.
Even though Zhong et al. (CN ‘468) is silent that the carrier pipes of different shapes are obtained, according to the design of mold, it would have been obvious to extrude the carrier pipes in different shapes according to the design of the mold since it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
As to claim 2, Zhong et al. (CN ‘468) discloses the biochar functional materials are one or more combinations of grass biochar, straw biochar, rice husk biochar, nut shell biochar, sludge biomass biochar and animal excrement biochar.
As to claim 3, Zhong et al. (CN ‘468) teach the thermoplastic resin particles are extruded grade polyethylene particles or extruded grade polypropylene particles.
As to claim 4, Zhong et al. (CN ‘468) disclose the screw extruder is heated in four sections, and the temperature range and effects of each section heating are as follows:
(1) the temperature is 120-140.degree. C., and the thermoplastic resin reaches the semi-molten state, which is conducive to the continuity of solid transport;
(2) the temperature is 130-160.degree. C., which accelerates the transformation of the thermoplastic resin from the semi-molten state to the molten state, and is conducive to the homogeneous mixing of the blends in the heating section;
(3) the temperature is 140-170.degree. C., which can make the blend in a solid-liquid mixing state, so that the melting thermoplastic resin and solid biochar functional materials are fully mixed, which is conducive to the uniform distribution of biochar functional materials and thermoplastic resin in the molten state;
(4) the temperature is 115-145.degree. C. to ensure the quantitative and constant pressure outflow of the blends, and to ensure the stability and continuity of extrusion and the subsequent smooth shaping.
As to claim 5, Zhong et al. (CN ‘468) teach the screw extruder is heated in four sections, and the temperature range and effects of each section heating are as follows:
(1) the temperature is 120-140.degree. C., and the thermoplastic resin reaches the semi-molten state, which is conducive to the continuity of solid transport;
(2) the temperature is 130-160.degree. C., which accelerates the transformation of the thermoplastic resin from the semi-molten state to the molten state, and is conducive to the homogeneous mixing of the blends in the heating section;
(3) the temperature is 140-170.degree. C., which can make the blend in a solid-liquid mixing state, so that the melting thermoplastic resin and solid biochar functional materials are fully mixed, which is conducive to the uniform distribution of biochar functional materials and thermoplastic resin in the molten state;
(4) the temperature is 115-145.degree. C. to ensure the quantitative and constant pressure outflow of the blends, and to ensure the stability and continuity of extrusion and the subsequent smooth shaping.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        07/30/2022